UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014. or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 000-23017 [Missing Graphic Reference] ECHO THERAPEUTICS, INC. (Exact name of registrant as specified in its charter) Delaware 41-1649949 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 8 Penn Center 1lvd., Suite 300 Philadelphia, PA (Address of principal executive offices) (Zip Code) (215) 717-4100 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes RNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ Smaller reporting company R (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No R As of August 11, 2014, 12,672,768 shares of the registrant’s Common Stock, $0.01 par value, were issued and outstanding. Table of Contents ECHO THERAPEUTICS, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED JUNE 30, 2014 TABLE OF CONTENTS Item Page PART I - FINANCIAL INFORMATION 1. Consolidated Financial Statements (Unaudited): Consolidated Balance Sheets as of June 30, 2014 and December 31, 2013 1 Consolidated Statements of Operations for the three and six months ended June 30, 2014 and 2013 2 Consolidated Statements of Cash Flows for the six months ended June 30, 2014 and 2013 3 Notes to Consolidated Financial Statements 4 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 4. Controls and Procedures 22 PART II - OTHER INFORMATION 1. Legal Proceedings 22 1A. Risk Factors 23 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 6. Exhibits 25 SIGNATURES 26 EXHIBIT INDEX 27 -i- Table of Contents PART I—FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. ECHO THERAPEUTICS, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, December 31, ASSETS Current Assets: Cash and cash equivalents $ $ Cash restricted pursuant to letters of credit Current portion of deferred financing costs Prepaid expenses and other current assets Total current assets Property and Equipment, at cost: Computer equipment Office and laboratory equipment (including assets under capitalized leases) Furniture and fixtures Manufacturing equipment Leasehold improvements Less-Accumulated depreciation and amortization ) ) Net property and equipment (including assets under capitalized leases) Other Assets: Restricted cash Intangible assets, net of accumulated amortization Deferred financing costs, net of current portion Other assets Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable $ $ Current portion of deferred revenue from licensing arrangements Current portion of capital lease obligation — Derivative warrant liability Accrued expenses and other liabilities Total current liabilities Deferred revenue from licensing arrangements, net of current portion Total liabilities Commitments and contingencies: Stockholders’ Equity: Convertible Preferred Stock: Series C, $0.01 par value, authorized 10,000 shares, issued and outstanding 1,000 shares at June 30, 2014 and December 31, 2013 10 10 Series D, $0.01 par value, authorized 3,600,000 shares, issued and outstanding 1,000,000 shares at June 30, 2014 and December 31, 2013 (preference in liquidation of $1,000,000) Series E, $0.01 par value, authorized 1,748,613 shares, issued and outstanding 1,748,613 shares at June 30, 2014 and December 31, 2013 Common Stock, $0.01 par value, authorized 150,000,000 shares, issued and outstanding 12,665,518 and 11,776,578 shares at June 30, 2014 and December 31, 2013, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See notes to the unaudited consolidated financial statements. -1- Table of Contents ECHO THERAPEUTICS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended June 30, For the Six Months Ended June 30, Licensing revenue $ Total revenues Operating Expenses: Research and development Selling, general and administrative Total operating expenses Loss from operations ) Other Income (Expense): Interest income Interest expense ) Gain on disposals of assets − − Gain on revaluation of derivative warrant liability Other income (expense), net Net loss $ ) $ ) $ ) $ ) Net loss per common share, basic and diluted $ ) $ ) $ ) $ ) Basic and diluted weighted average common shares outstanding See notes to the unaudited consolidated financial statements. (Reflects 1-for-10 reverse stock split effective June 7, 2013) -2- Table of Contents ECHO THERAPEUTICS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Six Months Ended June 30, Cash Flows From Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Share-based compensation, net Fair value of common stock issued for services Gain on revaluation of derivative warrant liability ) ) Gain on disposal of assets ) — Amortization of discount on note payable — Amortization of deferred financing costs Changes in assets and liabilities: Prepaid expenses and other current assets ) ) Other assets ) Accounts payable ) ) Deferred revenue from licensing arrangements ) ) Accrued expenses and other liabilities ) Net cash used in operating activities ) ) Cash Flows from Investing Activities: Purchase of furniture, equipment and leasehold improvements ) ) Decrease (increase) in restricted cash ) Proceeds on disposal of furniture, equipment and leasehold improvements — Net cash provided by (used in) investing activities ) Cash Flows From Financing Activities: Proceeds from issuances of Common Stock and warrants, net of expenses Repayment of Montaur note payable — ) Principal payments on capitalized lease obligations ) ) Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental Disclosure of Cash Flow Information and Non-Cash Financing Transactions: Cash paid for interest $ $ See notes to the unaudited consolidated financial statements. -3- Table of Contents Echo Therapeutics, Inc. Notes To Consolidated Financial Statements Quarter Ended June 30, 2014 (Unaudited) ORGANIZATION AND BASIS OF PRESENTATION Echo Therapeutics, Inc. (the “Company” or “Echo”) is a medical device company with expertise in advanced skin permeation technology.The Company is developing its Symphony® CGM System (“Symphony”) as a non-invasive, wireless continuous glucose monitoring (“CGM”) system for use in hospital critical care units.The SymphonySkinPrep System (“SkinPrep”), a component of Symphony, allows for enhanced skin permeation that enables extraction of analytes such as glucose and enhanced delivery of topical pharmaceuticals. The accompanying unaudited consolidated financial statements include the accounts of the Company and its wholly-owned subsidiary, Sontra Medical, Inc., a Delaware corporation.All significant intercompany balances and transactions have been eliminated in consolidation.These financial statements have been prepared in conformity with Generally Accepted Accounting Principles (“GAAP”) in the United States consistent with those applied in, and should be read in conjunction with, the Company’s audited consolidated financial statements and related footnotes for the year ended December 31, 2013 included in the Company’s Annual Report on Form 10-K as filed with the United States Securities and Exchange Commission (“SEC”) on March 28, 2014.These financial statements reflect all adjustments, consisting only of normal recurring adjustments, which are, in the opinion of Management, necessary for a fair presentation of the Company’s financial position as of June 30, 2014 and its results of operations and cash flows for the interim periods presented and are not necessarily indicative of results for subsequent interim periods or for the full year.These interim financial statements do not include all of the information and footnotes required by GAAP for complete financial statements as allowed by the relevant SEC rules and regulations; however, the Company believes that its disclosures are adequate to ensure that the information presented is not misleading. On June 7, 2013, the Company effected a 1-for-10 reverse stock split of its Common Stock.All share and per share information has been retroactively restated to reflect this reverse stock split. Liquidity, Going Concern and Management’s Plans The accompanying consolidated financial statements have been prepared on a basis assuming that the Company is a Going Concern, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business.As of June 30, 2014, the Company had cash of approximately $4,106,000, working capital of approximately $2,756,000 and an accumulated deficit of approximately $119,506,000.While Management continues its efforts to reduce expenses, the Company continues to incur recurring losses from operations.The Company will need to secure additional capital to fund its product development, research, manufacturing and clinical programs in its current planned operations.In the past, the Company has funded its operations primarily through debt and equity issuances.Management intends to actively pursue additional financing to fund its operations.However, no assurances can be given that funding will be available to the Company and, if funding is available, that it will be available on terms acceptable to the Company.If additional funding is not available on terms that are acceptable to the Company, no assurances can be given that the Company’s operations will be funded beyondNovember 30, 2014, as projected with our recently enacted cost reductions (see Note 15).The accompanying consolidated financial statements do not include any adjustments that might result from the outcome of these uncertainties. Pursuant to the Securities Purchase Agreement (“SPA”) between the Company and Medical Technologies Innovation Asia Ltd. (“MTIA”), as amended on January 30, 2014, in March 2014 and on June 17, 2014, the Company would sell 1,818,182 shares of its Common Stock and 181,818 Warrants to purchase its Common Stock to MTIA for an aggregate purchase price of $5,000,000, such sales to be made in three installments through March 27, 2014.From February 4, 2014 through April 15, 2014, the Company received gross proceeds of $2,400,000 of the anticipated $5,000,000 in connection with the SPA. In connection with the receipt of those proceeds, the Company has issued to MTIA 872,728 shares of its Common Stock and 87,274 Warrants to purchase its Common Stock (see Note 8).Based on representations made by MTIA to the Company, the Company had anticipated the receipt of the full $5,000,000 from MTIA despite the fact that the funding dates in the SPA, as amended, have passed without receipt of funds from MTIA.MTIA’s failure to provide funds in a timely manner resulted in its material breach of the SPA, which has subsequently expired.The Company remains in discussions with MTIA regarding MTIA’s purchase of the additional $2,600,000 in Company securities and MTIA continues to reiterate its interest in the Company’s Symphony CGM System, to which MTIA is entitled only after completing its investment in the Company.No assurances can be given, however, that the Company will be successful in entering into a new agreement with MTIA. -4- Table of Contents Reclassifications Certain expenses in first quarter of 2014 were reclassified to correspond with the current quarter’s presentation. (2)CASH Cash and Cash Equivalents As of June 30, 2014, the Company held approximately $4,106,000 in cash and cash equivalents.The Company’s cash equivalents consist solely of bank money market funds.The Company maintains its cash in bank deposit accounts which, at times, may exceed federally insured limits.The Company has never experienced any losses related to these balances. Restricted Cash As of June 30, 2014, restricted cash represents a $52,488 letter of credit issued in favor of one of its landlords.As of December 31, 2013, restricted cash consisted of a $250,000 letter of credit issued in favor of one of the Company’s key product development vendors and a $52,488 letter of credit issued in favor of one of its landlords.Non-current restricted cash as of June 30, 2014 and December 31, 2013 represents a security deposit on the Company’s leased offices. (3)INTANGIBLE ASSETS The Company’s intangible assets are related to the acquisition of assets from Durham Pharmaceuticals Ltd. in 2007.Following the acquisition in 2007, the Company has modestly advanced the development programs for DurhalieveTM for the treatment of corticosteroid-responsive dermatoses and for the other earlier stage AzoneTS reformulation drug candidates.Among other advancements, the Company has monitored stability on new drug formulations, assembled a complete response on the Durhalieve New Drug Application, met with the United States Food and Drug Administration (“FDA”) on development status, worked on a response for the methotrexate-AzoneTS (“MAZ”) ‘end of Phase 2’ meeting with the FDA, engaged consultants to review and recommend new product candidates and formulations, and conducted partnering activities around the technology.In addition, the Company has made applicable regulatory filings necessary to maintain the active status of the AzoneTS Drug Master File, the Durhalieve and MAZ Investigational New Drug applications and the MAZ Orphan Drug application with the FDA. As of June 30, 2014 and December 31, 2013, intangible assets related to this acquisition are summarized as follows: Estimated Accumulated Life Cost Amortization Net Net Contract related intangible asset: Cato Research discounted contract 3 years $ $ $
